                                                 Entered on Docket
                                                 July 22, 2020
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1                                                 Signed and Filed: July 22, 2020

 2
 3
 4
                                                   ________________________________________
 5                                                 DENNIS MONTALI
                                                   U.S. Bankruptcy Judge
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                   )    Bankruptcy Case No. 19-31225 DM
10                                           )
     ROSE COURT, LLC,                        )    Chapter 11
11                                           )
                                             )
12
                       Debtor.               )
13                                           )
                                             )
14   ROSE COURT, LLC,                        )    Adversary Case No. 19-03058-DM
                                             )
15
                        Plaintiff,           )
16                                           )
                                       MEMORANDUM DECISION REGARDING
     v.                                      )
                                       DEFENDANTS’ MOTION TO DISMISS
17                                           )
                                       AND DEBTOR’S MOTION TO AMEND
     U.S. BANK NA, successor trustee ) THE FIRST AMENDED COMPLAINT
18   to Bank of America, NA,         )
     successor in interest to        )
19
     LaSalle Bank NA, as trustee, on )
20   behalf of the holders of the    )
     WaMu Mortgage Pass-Through      )
21   Certificates, Series 2007-HY7, )
     its assignees and/or            )
22
     successors, by and through its )
23   servicing agent Select          )
     Portfolio Servicing, Inc.;      )
24   SELECT PORTFOLIO SERVICING,     )
25   INC.; and QUALITY LOAN SERVICE )
     CORPORATION,                    )
26                                   )
                    Defendants.      )
27                                   )

28

                                            -1-

     Case: 19-03058   Doc# 67   Filed: 07/22/20     Entered: 07/22/20 12:00:29       Page 1 of 8
 1         In this adversary proceeding, Rose Court LLC (“Debtor”) is

 2   attempting to invalidate a foreclosure sale of certain property

 3   located in Monte Sereno, California (the “Property”) that

 4   occurred on November 25, 2019.           After this court dismissed the

 5   original complaint, Debtor filed a first amended complaint (the

 6   “FAC”).    Defendant Quality Loan Services (“Quality”) filed the

 7   underlying motion to dismiss (“MTD”) the FAC.                Defendants Select

 8   Portfolio Servicing, Inc. (“Select Portfolio”) and U.S. Bank

 9   N.A. (“U.S. Bank”) joined the MTD.1

10         Debtor opposed the MTD and moved for leave to amend the FAC

11   (the “Motion to Amend”).        Select Portfolio and Quality opposed

12   the Motion to Amend. For the reasons set forth below, the court

13   is granting the MTD and denying the Motion to Amend.

14   I.    The FAC and MTD

15         A.    Allegations Regarding Falsified Note

16         In the introductory section of the FAC, Debtor states in

17   paragraph 7:

18         7. PLAINTIFF is informed and believes and, based
           thereon, alleges that Defendant U.S. BANK, through a
19
           falsified note instrument and falsified void allonge
20         instrument, is part of a fraudulent collection scheme
           and is a creditor with a disputed claim allegedly
21         secured by the PLAINTIFF’S real property located at
           15520 Quito Road, Monte Sereno, California 95030 (the
22
           “SUBJECT PROPERTY”).
23   See FAC at dkt. 31, p. 3, lines 3-9.             Apart from that
24   introductory paragraph, Debtor does not plead any facts giving
25   rise to that purported claim.          To the contrary, the “General
26
27
     1 Quality, Select Portfolio, and U.S. Bank are collectively referred to as
28   “Defendants.”

                                            -2-

     Case: 19-03058   Doc# 67   Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 2 of 8
 1   Allegations” in paragraphs 12-25 do not mention the purportedly

 2   falsified note, and neither does the first and only claim for

 3   relief, which focuses on the purported irregularities of the

 4   foreclosure sale.

 5         B.   Allegations Regarding Noncompletion of Foreclosure
                Sale
 6
           Debtor asserts in the FAC and in other pleadings that no
 7
     foreclosure sale actually occurred.              Paragraph 15 of the FAC
 8
     states that the sale was postponed:
 9
10         On November 25, 2019, at 10:22 a.m., the date of the
           supposed auction, having been no bids by the creditor
11         nor the public, LAM announced publicly that the sale
           would be postponed, upon which, on information and
12         belief, all bidders relied.
13   Debtor alleges in paragraph 16 of the FAC that on December 5,
14   2019, “despite the sale having been publicly postponed after no
15   bids and no credit bid, Quality fraudulently executed a
16   Trustee’s Deed Upon Sale allegedly transferring the Subject
17   Property to Defendant U.S. BANK pursuant to the falsely alleged
18   Foreclosure Sale.”         Yet the FAC itself provides a transcript of
19   the sale that is inconsistent with the contention that the sale
20   was postponed and did not occur:
21
           Good Morning. My name is Chapman. I’m here to conduct
22         a trustee’s sale. Today, I will sell for Quality Loan
           Service Corporation going to sell Trustee Sale Number
23         CA-14-655475-HL, with an APN of 410-36-007 and a
24         purported address of 15520 Quito Road, Monte Sereno,
           C-A, 95030.
25
           I have a clear specific bid in the amount of
26         $3,583,288.06. Does anybody wish to step over and
           qualify?
27
28

                                             -3-

     Case: 19-03058   Doc# 67    Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 3 of 8
 1         Trustee’s sale number C-A-14-655475-HL, trustor, Teri
 2         Ha Nguyen, a married woman, under deed of trust dated
           April 24th, 2007, recorded on May 1st, 2007,
 3         instrument number 19406773 of official records of
           Santa Clara County, State of California, covering
 4         property in said county and state, described as APN
           410-36-007. The common destination is purported to be
 5
           15520 Quito Road, Monte Sereno City, C-A, 95030. No
 6         warranty is given as to the completeness or the
           correctness of this address. Sale of the property is
 7         on an as is basis and without covenant or warranty,
           expressed or implied, regarding title, condition,
 8         possession or encumbrances.
 9
           I have been authorized by the trustee and beneficiary
10         to place an opening bid in the amount of 3,583,288.06.
           Are there any further bids? No. No bidders, no person
11         present.
12
           So for the second time, anyone want to bid? For the
13         third and final time, any more bid?   Okay. So nobody
           here, so the property is sold back to the beneficiary
14         with no bidders. So the bidding is closed.
15   See FAC, dkt. 31 at 4:28 (emphasis added).               Despite this clear
16   statement by the auctioneer at the duly noticed foreclosure
17   sale, Debtor asserts that the sale was postponed.
18         After the sale concluded and was verbally confirmed,
19   Debtor’s managing members asked the auctioneer about the
20   consequences of the new bankruptcy case on the sale.                  The
21   transcript of the sale is clear and any other conversations
22   between the managing members and the auctioneer do not overcome
23   the presumption of the validity of the foreclosure sale,
24   particularly when the trustee’s deed was delivered.                 See Cal.
25   Civ. Code § 2924h (“[T]he trustee’s sale shall be deemed final
26   upon the acceptance of the last and highest bid, and shall be
27   deemed perfected as of 8 a.m. on the actual date of sale if the
28

                                            -4-

     Case: 19-03058   Doc# 67   Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 4 of 8
 1   trustee’s deed is recorded within 15 calendar days after the

 2   sale, or the next business day following the 15th day if the

 3   county recorder in which the property is located is closed on

 4   the 15th day”).     That presumption became conclusive upon

 5   delivery of the trustee’s deed to the successful bidder.

 6   Biancalana v. T.D. Serv. Co., 56 Cal. 4th 807, 814, 300 P.3d

 7   518, 522 (2013).

 8         In light of the foregoing, the court will GRANT the MTD.

 9 II.     The Motion to Amend the FAC
10
           In the Motion to Amend and the proposed second amended
11
     complaint (“SAC”), Debtor contends that the underlying note and
12
     deed of trust are unenforceable.             The SAC alleges that the
13
     signature of managing member Teri H. Nguyen (“Nguyen”) was
14
     forged.   This is at least the fourth action since 2017 filed by
15
     Nguyen and Debtor contesting the validity and enforceability of
16
     the underlying note and the deed of trust.2
17
           Federal Rule of Civil Procedure 41(a)(1)(B) (“Rule 41”),
18
     made applicable by Federal Rule of Bankruptcy Procedure 7041,
19
     provides that a voluntary dismissal is without prejudice unless
20
     the plaintiff previously dismissed any federal or state court
21
     action based on or including the same claim:
22
           Unless the notice or stipulation states otherwise, the
23         dismissal is without prejudice. But if the plaintiff
           previously dismissed any federal- or state-court
24
           action based on or including the same claim, a notice
25
26   2 The court notes that prior to 2017, Debtor and/or Nguyen filed and dismissed
     multiple actions contesting the validity of the note and deed of trust. See
27   Declaration of Teri Nguyen in Support of Opposition to Motion for Relief to
     the Automatic Stay filed on December 18, 2012 in In re Rose Court, LLC at
28   dkt. 22 (Case No. 12-58012).

                                            -5-

     Case: 19-03058   Doc# 67   Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 5 of 8
           of dismissal operates as an adjudication on the
 1         merits.”
 2   Id.
 3         Since 2017, Debtor has voluntarily dismissed the
 4   following actions against Select Portfolio and Quality that
 5   – like the current action - challenged their right to
 6   foreclose:
 7
           (1)    Rose Court LLC v. Select Portfolio Servicing
 8                Inc., et al, Case No. 17CV313755 in the Superior
                  Court of the State of California, County of Santa
 9                Clara filed on February 21, 2018 (see Exh. 1-3 to
                  the Request for Judicial Notice (“RJN”) at dkt.
10
                  57));
11
           (2)    Rose Court LLC and Teri H. Nguyen v. Select
12                Portfolio Servicing Inc., et al, Case No. CGC-19-
                  580261 in the Superior Court of the State of
13                California, County of San Francisco filed on
14                December 22, 2019, and removed to the U.S.
                  District Court as Case No. 3:19-CV-07688-LB (see
15                Exh. 4-5 to the RJN).
16         (2)    Rose Court LLC, et al. v. Select Portfolio
17                Servicing, Inc. et al., Case No. 19-CV-359333 in
                  the Superior Court for the State of California,
18                County of Santa Clara, Case No. 19-CV-359333 (see
                  Exh. 6-7 to the RJN).
19
20         Debtor seeks to amend the FAC to add claims that the
21   note and deed of trust on the Property are unenforceable
22   for reasons unrelated to the foreclosure sale.                The claims
23   that Debtor seeks to add were asserted in the three
24   lawsuits that Debtor voluntarily dismissed.               Under Rule
25   41(a)(1), these two voluntary dismissals operate as an
26   adjudication on the merits of the claims Debtor wants to
27
28

                                            -6-

     Case: 19-03058   Doc# 67   Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 6 of 8
 1   add.     Consequently, because such an amendment is futile,

 2   the court will deny Debtor’s Motion to Amend.

 3   III. CONCLUSION

 4           For the reasons stated above, the court is granting the MTD

 5   and denying the Motion to Amend.              Counsel for Select Portfolio

 6   should prepare orders GRANTING the MTD and DENYING the Motion to

 7   Amend “for the reasons set forth” in this memorandum decision.3

 8   Counsel should comply with B.L.R. 9021-1(c) before uploading the

 9   order.

10                          **END OF MEMORANDUM DECISION**

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   3   The order should not repeat the findings and conclusions of this decision.

                                             -7-

     Case: 19-03058    Doc# 67   Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 7 of 8
                                  COURT SERVICE LIST
 1
 2   ECF Recipients

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -8-

     Case: 19-03058   Doc# 67   Filed: 07/22/20   Entered: 07/22/20 12:00:29   Page 8 of 8
